  Case: 4:20-cv-01692-PAG Doc #: 2 Filed: 12/02/20 1 of 2. PageID #: 10




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO


Frederick Banks,                               )       CASE NO. 4:20 CV 1692
                                               )
                 Petitioner,                   )       JUDGE PATRICIA A. GAUGHAN
                                               )
         v.                                    )
                                               )       Memorandum of Opinion and Order
Federal Bureau of Prisons, et al.,             )
                                               )
                 Respondents.                  )




       Pro se Petitioner Frederick Banks, an inmate in the Northeast Ohio Correctional Complex

in Youngstown, Ohio, filed this Petition under 28 U.S.C. § 2241 claiming he did not receive 24

months credit on a sentence he received for attempted identity theft. He seeks release from

incarceration.

       Writs of habeas corpus “may be granted by the Supreme Court, any justice thereof, the

district courts and any circuit judge within their respective jurisdictions.” 28 U.S.C. § 2241(a).

Section 2241 “is an affirmative grant of power to federal courts to issue writs of habeas corpus

to prisoners being held ‘in violation of the Constitution or laws or treaties of the United States.’”

Rice v. White, 660 F.3d 242, 249 (6th Cir. 2011) (quoting Section 2241(c)). Because Petitioner

is appearing pro se, the allegations in his Petition must be construed in his favor, and his

pleadings are held to a less stringent standard than those prepared by counsel. Urbina v. Thoms,

270 F.3d 292, 295 (6th Cir. 2001). However, this Court may dismiss the Petition at any time, or
Case: 4:20-cv-01692-PAG Doc #: 2 Filed: 12/02/20 2 of 2. PageID #: 11
